It is a signal honour for me to address this body and to extend to the President on behalf of the Government and people of the Republic of Trinidad and Tobago congratulations on his election as President of the General Assembly at its seventieth session. We also express our appreciation to his predecessor, His Excellency Mr. Sam Kutesa of Uganda, for the many productive initiatives that he pursued to good effect during his tenure.
The President has assumed the mantle of leadership of this body at a critical juncture in the life of the Organization. Now is an opportune moment to reaffirm its founders’ guiding vision as enshrined in the Charter of the United Nations and to rededicate ourselves to be faithful in our joint pursuit of the goals of peace, security, development and human rights.
But, as we assess the performance and impact of the United Nations, we must also look ahead to the next phase in the life of this unique Organization, given the many challenges that confront human civilization in general and the international community in particular. Consequently, Trinidad and Tobago considers the theme of this session — “The United Nations at 70: the road ahead for peace, security and human rights” — to be both most fitting and timely.
A few days ago in this very Hall, Member States adopted the 2030 Agenda for Sustainable Development, the overarching framework that will guide global development for the next 15 years. Trinidad and Tobago echoes the words of the Secretary-General that the 2030 Agenda encompasses a universal, transformative and integrated agenda that heralds a historic turning point for our world. The adoption of this landmark agreement is testament to the triumph, and indeed the power and possibilities, of multilateralism, especially as it emphasizes a people’s agenda, with the promise of leaving no one behind. This ambitious and inclusive Agenda must not be lost in lofty rhetoric.
15-29822 23/29

A/70/PV.26 02/10/2015
The United Nations has as its main purposes to maintain international peace and security, to promote and protect human rights and to effectively address pressing international economic and social issues, such as development, through international cooperation.
Although in the aftermath of the Second World War the United Nations has succeeded in preventing another global war, peace still remains elusive in some parts of the world. Conflicts and tensions adversely affect countries and regions well beyond their immediate place of origin, whether through forced migration, disruption of basic public services such as health, education and sanitation or through rendering impossible the normal conduct of business activity.
Trinidad and Tobago is a strong advocate for the reform of the Security Council to better enable that body to respond to the various security and other challenges that currently confront the international community. This is especially so having regard to the fact that, in the contemporary world, warfare is no longer the exclusive preserve of nation States. Other actors, with pernicious designs, have acquired the capability to threaten States and to carry out dastardly deeds calculated to intimidate, and continue to pose serious threats to international peace and security. The United Nations must therefore respond with alacrity to those threats in a manner that is acceptable to all Member States. That is achievable if the Security Council is reformed to genuinely reflect the diversity that today characterizes and embodies the United Nations.
For small States such as Trinidad and Tobago, the maintenance of international peace and security is of paramount importance. We are keenly aware that our prospects for achieving sustainable development are inextricably linked to the safety and security of our people. However, our ability to provide such safety and security is increasingly being stretched, given that Trinidad and Tobago is located in a region heavily impacted by the trafficking of small arms and light weapons, as well as its attendant ills.
This illicit trade is transboundary in nature and is largely associated with the drug trade and its international criminal networks. Consequently, Trinidad and Tobago and the Caribbean Community fully subscribe to the aims and objectives of the Arms Trade Treaty as a critical vehicle to address the scourge of the illicit arms trade. We do so because we understand all too well that the continued presence of this menace
in our region can, if left unchecked, undermine our peace and security and limit our progress towards sustainable development.
Trinidad and Tobago recognizes that as we celebrate the seventieth anniversary of the creation of the United Nations, the international community still grapples with the goal of the total elimination of nuclear weapons. Trinidad and Tobago and the other members of the Caribbean Community join with the countries of Latin America in celebrating our common commitment to denuclearization through the establishment of our region as the first nuclear-free zone in the world.
The disastrous humanitarian consequences of the use of the nuclear option today for a large number of people from diverse regions of the world could result in widespread suffering, dislocation of populations and increased migration, thus undermining the peace, security and development of many countries and regions. This reality should chasten all peoples, and especially the leaders of countries possessing such weapons.
Accordingly, we welcome the nuclear deal negotiated by the United States, its partners and the Islamic Republic of Iran. We wish to congratulate all the parties involved on the tenacity and patience they demonstrated in that complex and demanding process, and challenge both sides to honour their commitments.
The 2030 Agenda would not be fully implemented if the most vulnerable members of our societies — women, children, persons with disabilities and indigenous peoples — are not placed at the very centre of the development paradigm. Regrettably, in some parts of the world, women and children continue to be denied fundamental human rights and freedoms, receive less pay for equal work as men and are systematically prevented from obtaining an education, all of which hinder their ability to participate in the sustainable development of their countries.
Since its independence, in 1962, Trinidad and Tobago has enacted several laws and administrative and other measures to promote and strengthen the general well-being of women and girls in society. On the international plane, we have committed to the full and effective implementation of our obligations under the Convention on the Elimination of All Forms of Discrimination against Women and the Convention on the Rights of the Child.
24/29 15-29822

02/10/2015 A/70/PV.26
Additionally, recognizing the progressive contribution of women to peace and development, Trinidad and Tobago has since 2010 introduced, and been the main sponsor of, the General Assembly resolution on women, disarmament, non-proliferation and arms control since the year 2010.
Our commitment to the safety and security of our citizens remains undiminished, and as we move forward it is the intention of the Government of Trinidad and Tobago to adopt a ‘whole of Government’ approach to national security, in which all ministries and national agencies will share responsibility and will be accountable for the safety of the State. To promote such an integrated and resilient approach to national security and to contribute to the attainment of sustainable development in line with the Government’s strategic vision for developed country status by 2030, the Government of Trinidad and Tobago will actively pursue mechanisms to strengthen national capacities to reduce risk and to build community resilience to threats to national security.
While time will not allow for a thorough review of our strategy, permit me to share some of the measures targeted for implementation: the development of an adaptable defence and security posture to ensure that the traditional role of the military is integrated with new roles to ensure the security of the State; the establishment of a joint border protection agency; the adoption of an intelligence-led national security architecture; and the enhancement of our disaster risk management capability policy.
The international community now accepts that climate change is a threat to our very existence. We need to be mindful, however, that this threat to humankind recognizes no boundaries, cannot be contained through high-level diplomatic talks and mediation and will weigh heavily upon developing countries, particularly small island developing States and least developed countries, thereby crippling their ability to react to external shocks to their social, economic and natural systems.
Like many other small island developing States, Trinidad and Tobago is at high risk of being severely affected by the devastating effects of climate change, and has therefore made mitigation measures a national priority, within the practical constraints of its limited financial capability. We recently witnessed the destructive effects of Tropical Storm Erika on our
fellow Caribbean State member, the Commonwealth of Dominica, which has set back that country’s development by many years.
It is undeniable, therefore, that climate change and development are closely interlinked. Recognizing the need for bold and responsible action on the part of all Governments, albeit on the basis of common but differentiated responsibility, Trinidad and Tobago has adopted a proactive posture and has submitted its intended nationally determined contributions to the United Nations Framework Convention on Climate Change ahead of the 2015 Paris Climate Change Conference. It is our expectation, in conformity with that of the Caribbean Community, that any credible agreement from the Paris Conference must set the world on a path to decarbonization of the global economy before the end of the century. In order to achieve that, the agreement must be legally binding and contain provisions on mitigation, adaptation, finance, transparency and compliance that would ensure that the increase in average global temperatures can be limited to less than l.5° Celsius above pre-industrial levels. An ambitious agreement in Paris is therefore also an imperative for the maintenance of international peace and security in the medium to long term. Trinidad and Tobago is committed to work with all States to achieve a new legally binding balanced framework for global cooperation on climate change.
In the area of governance of the oceans, it is well established in international law that the utilization of resources of any kind beyond areas of national jurisdiction must be consistent with the principles under the United Nations Convention on the Law of the Sea. In that regard, Trinidad and Tobago looks forward to active participation by all States in the Preparatory Committee on the development of an international legally binding instrument on the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction, for the benefit of all humankind.
The quest for economic and social justice for many cannot be divorced from the fervent desire of all peoples to live in freedom and without fear of persecution. In that regard, the growing religious and ethnic diversity of our societies highlights the ever-present need for mutual respect and appreciation for the value of diversity that today is a defining characteristic of many countries and communities. A lack of such tolerance and respect for human rights and human diversity has
15-29822 25/29

A/70/PV.26 02/10/2015
fuelled once again in our lifetime the horrific crimes of genocide, crimes against humanity, war crimes and crimes of aggression. With a view to ensuring accountability for those accused of committing such crimes, and in order to act as a deterrent to would-be perpetrators, the international community established the International Criminal Court (ICC). Trinidad and Tobago calls upon all States that have not as yet done so to support the ICC.
We applaud the initiation of steps towards full rapprochement between the United States and Cuba, which has so far, among other things, been exemplified through the re-establishment of diplomatic relations between the two States, thus reducing tensions in our hemisphere. Trinidad and Tobago hopes that, sooner rather than later, that process will mature with the lifting of the anachronistic economic embargo and blockade that for too long has undermined the economic development of Cuba.
While we are very much encouraged by the easing of tensions in the northern Caribbean with the resumption of dialogue between the United States and Cuba, we are concerned by the recent developments surrounding the protracted border controversy between our neighbours, Venezuela and Guyana. Trinidad and Tobago remains convinced that the controversy should be settled by pacific means in keeping with the Charter of the United Nations.
At the same time, Trinidad and Tobago reiterates the position of the Caribbean Community on the matter concerning citizens of the Dominican Republic of Haitian ancestry and calls on the Dominican Republic to ensure that the human rights of these citizens do not continue to be infringed and are honoured in accordance with international law.
Once again, the failure to find a permanent solution to the Israeli/Palestinian conflict remains of deep concern to Trinidad and Tobago. That situation affects the ability of both sides to live in peace and security and also impinges on the right of the Palestinians to self-determination. It is our hope that both sides will work together with others in resolving this decades-old problem, resulting in the establishment of a Palestinian State with clearly defined borders, coexisting in peace and security alongside the State of Israel.
The United Nations must adapt to the ever-changing geopolitical environment as well as the emerging economic and social landscape. Trinidad and Tobago
therefore emphasizes the imperative to move with greater alacrity on the question of the revitalization of the General Assembly in order to ensure the effective execution of its mandate. The General Assembly is the only institution or grouping of States that possesses the inclusiveness, and indeed the legitimacy, to act on behalf of the international community. We must therefore spare no effort to make it a more effective and dynamic instrument in the service of all the peoples of the world, elevating none about others and respecting and defending the rights of all.
Trinidad and Tobago commits to continue to play its part at the regional and global levels to ensure that we avoid the pitfalls experienced by the United Nations. We will work faithfully with others to build on the tremendous progress made by this institution over the seven decades of its life in order to bring about a greater commitment by all States to peace, security and human rights for all peoples of the world so that they may live in larger freedom and continuing prosperity.
